

115 HR 6764 IH: Humane Correctional Health Care Act
U.S. House of Representatives
2018-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6764IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2018Ms. Kuster of New Hampshire (for herself, Mr. Carson of Indiana, Mr. Ryan of Ohio, Ms. Bass, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide a consistent standard of health care to
			 the incarcerated.
	
 1.Short titleThis Act may be cited as the Humane Correctional Health Care Act. 2.FindingsCongress finds the following:
 (1)According to the Bureau of Justice Statistics, since 1965, the U.S. inmate population has grown by 650 percent: from approximately 200,000 to 1.5 million inmates.
 (2)Prison and jail health care is currently the responsibility of the States, counties, and cities. A study by the Pew Charitable Trust determined that health care spending in the prison system has grown substantially over the past several decades, driven largely by litigation, and amounted to $8.1 billion in 2015. Prison health care spending varies dramatically from State to State, but inconsistent approaches to quality measurement and monitoring make interstate comparison of the quality of care not possible.
 (3)Research published by the National Institutes of Health found that jail and prison inmates have a higher occurrence of most chronic medical conditions than the general population.
 (4)According to the University of Pennsylvania Public Policy Center, the quality of prison health care is generally known to be poor, has no standard of care (level at which the average, prudent provider in a given community would practice), and has been the subject of numerous lawsuits.
 (5)The Bureau of Justice Statistics reports that 37 percent of prisoners have a mental health disorder, yet only approximately a third of those receive treatment.
 (6)The National Center for Addiction and Substance Abuse at Columbia University estimates 65 percent of individuals in prisons or jails meet the clinical criteria for substance use disorder (SUD), yet the use of Medical Assisted Treatment (MAT) for those with SUD is limited. There is currently no mechanism to pay for sustained MAT in the criminal justice system.
 (7)President Trump has endorsed the goal of making addiction treatment available to those in prison. (8)A study published in the International Journal of Law and Psychiatry states that 68 percent of untreated SUD and dual diagnosis (SUD and mental disorder) offenders returned to prison with an average annual cost of incarceration of $31,977.
 (9)With a repeal of the Medicaid inmate exclusion, nearly all inmates would be eligible for the Medicaid program in States that expanded Medicaid through the Patient Protection and Affordable Care Act; thus, Medicaid could provide a sustained mechanism to pay for MAT, mental health treatment, and general health care for a large portion of the incarcerated population.
 3.Repeal of Medicaid inmate exclusionSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended, in the matter following paragraph (29), by striking such term does not include— and all that follows through who is a patient in an institution for mental diseases. and inserting such term does not include any such payments with respect to care or services for any individual who has not attained 65 years of age and who is a patient in an institution for mental diseases..
		